Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 02/12/2022 have been entered and considered, Claims 1-2, 4-8, 10 are amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 02/12/2022 have been fully considered but are not persuasive.
Regarding Claim 1 limitation: “a central learning nodes design editing means configured to implement real time learning object modification that aids in the transformation of said conventional 2D or 3D digital assets to said 3D educational objects,”

Applicant argues “Scarfe appears to describe techniques of allowing user to upload captured image and create interactive object. More particularly, at page 1, paragraph 1, Scarfe appears to describe that in the downloaded Layar app, uploading of image or addition of overlay content can be performed whereas in the event of scanning of a trigger image, the overlay content gets displayed Further, Scarfe appears to describe that a web application allows the user to upload 3D animations, sounds, images, videos, and links to make them interactive. However, Scarfe does not disclose or suggest that the real time learning object modification aids in the transformation of said conventional 2D or 3D digital assets to said 3D educational objects.”.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on combination of Layar, LayarOverview and Scarfe. Layar, LayarOverview and Scarfe all describe same AR platform which can take inputs and output interactive 3D objects for users.
Layar, page 1-3, the system Layar can turn a printed material in to interactive 3D features.
Page 16-21, AR is a powerful tool for education. The user uses a mobile phone to capture cover of a text book regarding planets. The cover comes alive with a spinning 3D model of solar system. The solar system including independently animated planets rotating and revolving at their own speeds. The user can zoom in to look at individual plant. The system used a combination of changeable material properties and object anchors to make this example possible. Notice each planet has its annotation showing its name. Each planet is clickable so as to view further relevant details.
LayarOverview, this documentation describes Layar platform which is an augmented reality platform accessible via the web and mobile devices.
Page 1, par 2, the Layar Developer API is the interface between the Layar Server and the Layar Service Providers. Developers can create their own layers and submit them via the Layar Publishing Website to be added to the Layar service. The API is used to fetch live data about the layer.

Scarfe, page 1, section “What is it”, par 1, Layar is an augmented reality platform accessible via the web and mobile devices. Using Layar, you can upload “trigger” images and add overlays like images, video, 3D animations and sounds to them either through the web application or on your own mobile devices, After creating your campaigns, you can make them public so that everyone with the app can easily get access to your campaigns without login in with their accounts.
Page 1, section “How to get started”, par 1, download the Layar app from the Apple App Store or the Google Play Store depending on your device. Sign up with your email, and create a username and password. Take a picture of an object to act as a trigger. Layar works best with flatter triggers like pictures, posters, or patterns. The more detail in the image the better. Upload the image either from your device or through the Layar Creator page. Create your first Campaign. Add overlay content. When the trigger image is scanned the overlay content will be displayed. If you are creating the Campaign on your device you are limited to the default overlays that come with the application. Creating Campaigns through the web application allows you to upload 3D animations, sounds, images, videos, and links to each to make them interactive. Make your campaign public to your audience.
Therefore, Layar describes a front end user interface how user can take a picture of an object, and interact with the created 3D object. LayarOverview describes the back end system structure that allows the creating of the interactive objects based on the input captured image of object. Scarfe describes how to add actually content to the 
Layar, LayarOverview and Scarfe are analogous art because they all describing same AR platform which can take inputs and output interactive 3D objects for users. Layar is a video describing the functionality of Layar system by different case studies. LayarOverview further describing the structure of the Layar system and the work flow at the backend. Scarfe is from a developer’s point of view, describing how to create customized layar with object and add interactive triggers to it. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to combine the frontend and backend description of Layar system (taught in Layar and LayarOverview), with the developer’s interface of Layar system (taught in Scarfe), so as to provide a tutorial for end user to implement the Layar system in their project.
The combination of Layar, LayarOverview and Scarfe still teaches the above mentioned limitations.

CLAIM INTERPRETATION 
7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Claims 1-8) is/are: 
learning phase generating means configured to convert said 3D models or animations into said 3D educational objects in claim 1;
central learning nodes design editing means configured to implement real time learning object modification in claim 1;
digital assets query means configured to recurse through the text-based definition of a 3D object in claim 4;
question and answers means configured to enable an administrator or a content manager to rely on their designated ranges of gradings in claim 4;
learning process evaluator means configured to support requirements of autodidacticism in claim 5;
natural language processing and hybrid recommender means configured to assist an educator in claim 6;
visual object processing and classification means configured to assist said educator  in claim 6;
learning phase evaluator means configured to provide students or trainees with evalations in claim 7;
learning monitoring and habit assessment means configured to generate said augmented reality in claim 8;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Layar (“Layar – Powerful New Interactive 3D Features”, 2014) in view of LayarOverview (“Layar Platform Overview – Layar Developer Documentation”, 2017) further in view of Scarfe (“Layar – Augmented Reality Platform”, 2017).

Regarding Claim 1. Layar teaches A system for automatically transforming 3D models or animations into 3D educational objects for providing educational experiences as sessions addressing personalised learning paths of students or trainees (Layar, page 1-3, the system Layar can turn a printed material in to interactive 3D features.
Page 4-10, this example shows a 3D model of car in a show room. User with a mobile phone captures video of the 3D picture of a car. On the screen of the phone, a 3D car rolls on the page with basic programmable animations. User can view 360 angle of the car by rotating the page. With the texture switching button, user can tap to see what the car looks like in different colors. User can even tap on the door of the car to take a look into the car.
Page 16-21, AR is a powerful tool for education. The user uses a mobile phone to capture cover of a text book regarding planets. The cover comes alive with a spinning 3D model of solar system. The solar system including independently animated planets rotating and revolving at their own speeds. The user can zoom in to look at individual plant. The system used a combination of changeable material properties and object anchors to make this example possible. Notice each planet has its annotation showing , said system comprising:

Layar fails to explicitly teach, however, LayarOverview teaches a learning phase generating means configure to convert said 3D models or animations into said 3D educational objects (LayarOverview, this documentation describes Layar platform which is an augmented reality platform accessible via the web and mobile devices. 
Page 1, par 1, the Layar platform comprises Client browser on the mobile device of the user, Layar Content Sources and Layar Server providing interfaces to the Layar Reality browser, Layar Publishing site and external Layar Service Providers. Layar publishing Website is where developers can register new layers, manage layers and accounts. The Layar Content Sources provide content to be viewed in the Layar Reality Browser.
Page 1, par 2, the Layar Developer API is the interface between the Layar Server and the Layar Service Providers. Developers can create their own layers and submit them via the Layar Publishing Website to be added to the Layar service. The API is used to fetch live data about the layer.
Therefore, Layer Service Providers provides the API, interface and service to create customized layers which includes interactive objects.), 
Layar and LayarOverview are analogous art because they both describing same AR platform which can take inputs and output interactive 3D objects for users. Layar is a video describing the functionality of Layar system by different case studies. LayarOverview further describing the structure of the Layar system and the work flow at 

The combination of Layar and LayarOverview fails to explicitly teach, however, Scarfe teaches wherein said 3D educational objects are treated as a primary object to which sets of interactable digital assets are provisioned by the learning phase generating means (Scarfe, page 1, section “What is it”, par 1, Layar is an augmented reality platform accessible via the web and mobile devices. Using Layar, you can upload “trigger” images and add overlays like images, video, 3D animations and sounds to them either through the web application or on your own mobile devices, After creating your campaigns, you can make them public so that everyone with the app can easily get access to your campaigns without login in with their accounts.
Page 1, section “How to get started”, par 1, download the Layar app from the Apple App Store or the Google Play Store depending on your device. Sign up with your email, and create a username and password. Take a picture of an object to act as a trigger. Layar works best with flatter triggers like pictures, posters, or patterns. The more detail in the image the better. Upload the image either from your device or through the Layar Creator page. Create your first Campaign. Add overlay content. When the trigger image is scanned the overlay content will be displayed. If you are creating the Campaign on your device you are limited to the default overlays that come with the Creating Campaigns through the web application allows you to upload 3D animations, sounds, images, videos, and links to each to make them interactive. Make your campaign public to your audience.); and
Layar, LayarOverview and Scarfe are analogous art because they all describing same AR platform which can take inputs and output interactive 3D objects for users. Layar is a video describing the functionality of Layar system by different case studies. LayarOverview further describing the structure of the Layar system and the work flow at the backend. Scarfe is from a developer’s point of view, describing how to create customized layar with object and add interactive triggers to it. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to combine the frontend and backend description of Layar system (taught in Layar and LayarOverview), with the developer’s interface of Layar system (taught in Scarfe), so as to provide a tutorial for end user to implement the Layar system in their project. 

The combination of Layar, LayarOverview and Scarfe further teaches a central learning nodes design editing means configure to implement real time learning object modification that aids in the transformation of said conventional 2D or 3D digital assets to said 3D educational objects (Scarfe, Page 1, section “How to get started”, par 1, download the Layar app from the Apple App Store or the Google Play Store depending on your device. Sign up with your email, and create a username and password. Take a picture of an object to act as a trigger. Layar works best with flatter triggers like pictures, posters, or patterns. The more detail in the image the better. Creating Campaigns through the web application allows you to upload 3D animations, sounds, images, videos, and links to each to make them interactive. Make your campaign public to your audience.
Therefore, the Layar Creator page allows user to upload the captured image and create the interactive object.), 
said learning phase generating means configure to learning information that comprises said 3D educational objects with specific locations on a surface of said primary object (Layar, Page 4-10, this example shows a 3D model of car in a show room. User with a mobile phone captures video of the 3D picture of a car. On the screen of the phone, a 3D car rolls on the page with basic programmable animations. User can view 360 angle of the car by rotating the page. With the texture switching button, user can tap to see what the car looks like in different colors. User can even tap on the door of the car to take a look into the car.
Therefore, location specific trigger (door) is added to the 3D interactive object (car model).), 
wherein said learning phase generating means configure to re-package said 3D educational object with necessary associations of event triggers and media projection points to make up a contextual educational skin for said 3D educational object, and wherein said educational skin represents a virtual wrapping of said 3D educational object with a mesh of local points anywhere in proximity or contact with said 3D educational object to which said students or trainees interaction, including virtual touching, will cause pre-configured events to occur in the appropriate manner (Layar, Page 16-21, AR is a powerful tool for education. The user uses a mobile phone to capture cover of a text book regarding planets. The cover comes alive with a spinning 3D model of solar system. The solar system including independently animated planets rotating and revolving at their own speeds. The user can zoom in to look at individual plant. The system used a combination of changeable material properties and object anchors to make this example possible. Notice each planet has its annotation showing its name. Each planet is clickable so as to view further relevant details.
Therefore, the solar system as a whole is a 3D model with different independently moving planet objects. It is common to implement mesh for a 3D model. Each planet is located at a certain location within the 3D mesh.).

Regarding Claim 2. The combination of Layar, LayarOverview and Scarfe further teaches The system as claimed in claim 1,
wherein said virtual touching represents touching an augmented reality or a virtual reality projection at a specific point or user input that produces a reaction for said event (Layar, Page 4-10, this example shows a 3D model of car in a show room. User with a mobile phone captures video of the 3D picture of a car. On the screen of the phone, a 3D car rolls on the page with basic programmable animations. User can view 360 angle of the car by rotating the page. With the texture switching User can even tap on the door of the car to take a look into the car.), and
wherein said educational skin represents projecting context based information in any digital format that is contextually relevant to such situation, whereby said students or trainees interact with specific hot spots within the nominated regions of said 3D educational object to activate the functioning of configured components as related to a learning phase (Layar, Page 16-21, AR is a powerful tool for education. The user uses a mobile phone to capture cover of a text book regarding planets. The cover comes alive with a spinning 3D model of solar system. The solar system including independently animated planets rotating and revolving at their own speeds. The user can zoom in to look at individual plant. The system used a combination of changeable material properties and object anchors to make this example possible. Notice each planet has its annotation showing its name. Each planet is clickable so as to view further relevant details.).

Regarding Claim 3. The combination of Layar, LayarOverview and Scarfe further teaches The system as claimed in claim 1, wherein said session comprises augmented reality or virtual reality projection of said 3D educational objects, wherein said 3D educational objects comprises interactive educational materials that is used to strengthen a learning experience of said students or trainees (Layar, Page 16-21, AR is a powerful tool for education. The user uses a mobile phone to capture cover of a text book regarding planets. The cover comes alive with a spinning 3D model of solar system. The solar system including independently animated planets Each planet is clickable so as to view further relevant details.).

Regarding Claim 9. The combination of Layar, LayarOverview and Scarfe further teaches The system as claimed in claim 1, wherein said 3D educational objects comprises educational materials, different classifications of said educational materials and related video footage, wherein said 3D educational objects can be selected by said students or trainees through said various forms of virtual touching, as configured by said administrator or content manager (Layar, Page 16-21, AR is a powerful tool for education. The user uses a mobile phone to capture cover of a text book regarding planets. The cover comes alive with a spinning 3D model of solar system. The solar system including independently animated planets rotating and revolving at their own speeds. The user can zoom in to look at individual plant. The system used a combination of changeable material properties and object anchors to make this example possible. Notice each planet has its annotation showing its name. Each planet is clickable so as to view further relevant details.
Scarfe, Page 1, section “How to get started”, par 1, download the Layar app from the Apple App Store or the Google Play Store depending on your device. Sign up with your email, and create a username and password. Take a picture of an object to act as a trigger. Layar works best with flatter triggers like pictures, posters, or patterns. The more detail in the image the better. Upload the image either from your device or through Creating Campaigns through the web application allows you to upload 3D animations, sounds, images, videos, and links to each to make them interactive. Make your campaign public to your audience.
Therefore, links, videos, text page, audios and etc. can be added to the interactive educational object.).

Claim 10 is similar in scope as Claim 1, and thus is rejected under same rationale. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Layar in view of LayarOverview, Scarfe, OpenGL (“Tutorial 7 Model Loading”, 2017) further in view of Flinn et al (US20160132789).

Regarding Claim 4. The combination of Layar, LayarOverview and Scarfe fails to explicitly teach, however, OpenGL teaches The system as claimed in claim 1, comprising 
a digital assets query means configured to recurse through the text-based definition of a 3D object to capture defined individual vertex offsets; UV mapping for each texture coordinate vertex; faces that organise polygons into the object's list of vertices; texture vertices; vertex normal (OpenGL, this article is a tutorial for 
Page 1, par 2-3 how to load 3D meshes from files. We will do this just like we did for the textures : we will write a tiny, very limited loader, and I’ll give you some pointers to actual libraries that can do this better that us. To keep this tutorial as simple as possible, we’ll use the OBJ file format, which is both very simple and very common. And once again, to keep things simple, we will only deal with OBJ files with 1 UV coordinate and 1 normal per vertex.
Page 1, par 6, the “example OBJ file” includes v as a vertex, vt as the texture coordinate of one vertex, vn as the normal of one vertex, f as a face.
Page 2-3, section “Reading the file”, the code snippet indicates the loader reads the OBJ text file from start to end, and created vetextIndices, uvIndices and normalIndices.
Page 4, see the result rendered cube with textures.); 
Layar, LayarOverview, Scarfe and OpenGL are analogous art because they all describing rendering 3D objects for VR or AR environment. The combination of Layar, LayarOverview and Scarfe further teaches “LAYAR” AR platform which can take inputs and output interactive 3D objects for users. OpenGL further teaches using cross-language, cross-platform OpenGL API to read object text file and then render the 3D object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR LAYAR platform (taught in Layar, LayarOverview and Scarfe), to use the OpenGL API for 

The combination of Layar, LayarOverview, Scarfe and OpenGL fails to explicitly teach, however, Flinn teaches
and any other data as peripheral in sequential order and automatically classify names of such nodes to provide the means to instantiate said educational skin on said 3D model (Flinn, abstract, the invention describes a stream of attention method, system, and apparatus determines a first focus of attention by applying a probabilistic analysis to a first set of syntactical elements. The syntactical
elements may be derived from external communications or from communications generated internally by a computer implemented system. Alternatively, the syntactical elements may be determined based on their association with images accessed from an external or internal source. Actions are performed by the computer-implemented system that are expected to reduce uncertainty with respect to the focus of attention.
	[0023] FIG. 15 is a diagram of the integration of a learning layer system 
and a learning management system.
[0093] System navigation and access behaviors may also include executing transactions, including commercial transactions, such as the buying or selling of merchandise, services, or financial instruments.  System navigation and access behaviors may include not only individual accesses and interactions, but the capture and categorization of sequences of information or system object accesses and interactions over time.
virtual reality applications), where the user 200 in the behavioral triple is represented in the simulation, by, for example, an avatar. 
[0223] In accordance with some embodiments, FIG. 15 depicts the integration of behavioral-based and semantic chaining processes with formal learning processes. Such formal learning processes can be managed through the application of a Learning Management System (LMS) 800.  An LMS manages or accesses learning and/or educational histories for individuals, who may be users 200, and determines learning and/or educational plans 805 based on users' 200 learning histories. The results of these formal learning activities 810 can be codified in the form of behavioral-based chains 815 for each user 200, and stored in this form in a Learning Record Management System (LRS) 820. (Behavioral-based chains are described in an equivalent form of "Actor-Action-Object" in FIG. 15, in which the "Actor" is a user 200, "Action" is a predicate, and "Object" is the object of the predicate.). The LRS may also access and store behavioral-based chains 825 associated with the user 200 from a learning layer system 925.); and
a question and answers means configured to enable an administrator or a content manager to rely on their designated ranges of gradings, to configure the run-time logic to statistically trigger said system produced contextually valid evaluation statements at run-time in response to each answer supplied by said student or trainee involved in completing an assessment activity (Flinn, [0172-0177], In some embodiments expertise may be determined through a combination of assessing the topical neighborhood in conjunction with behavioral information 920. The behavioral information that may be applied includes, but is not limited to, the behaviors and behavior categories in accordance with Table 1. As a non-limiting example, an expertise score may be generated from the following information in some embodiments: 1, The scope of the topical neighborhood; 2. The topics created by each user within the topical neighborhood; 3, the amount of content each user contributed in the topical neighborhood; 4, The popularity (which may be derived from accesses and/or other behaviors) of the content; 5, The ratings of the content.
[0305] The fifth step 680 of FIG. 14C comprises assessing the results of the one or more candidate actions that are actually performed and updating the representations of the uncertainties (i.e., W1 and/or W2 and/or W3-type weightings or probabilities) according to the assessment of the results of the actions. The results of actions may or may not actually lead to a reduction of uncertainty.  For example, for interrogative communications 250C, answers may be confirming, disconfirming, or neither.  If user 200 answers "Yes" to the question, "Is Fenway Park a baseball park?" then everything being equal, the W1 weight would presumably be set to close to certainty (possibly depending on an assessment of the user's reliability in such areas, etc.).  If user 200 answers "I'm not sure," then the W1 weight might remain at the same level as before the question was posed.  For internally-directed interrogatives, a search engine or similar function is invoked to provide an answer, possibly in conjunction with a process the term "baseball park" could be evaluated for matches with the results of a neural network-based or Bayesian program learning-based processing of stored historical images or video of physical locations and associated syntactical elements whereby the computer-based system 925 or elements thereof were proximal to a particular baseball park.).
Layar, LayarOverview, Scarfe and Flinn are analogous art because they all teach method of a learning/educational system that provides interaction for users. The combination of Layar, LayarOverview, Scarfe and OpenGL further teaches rendering 3D objects for VR or AR environment in an interactive educational system on “LAYAR” AR platform. Flinn further teaches a Learning management system including adapting communication method based on user’s response to respective event objects. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR LAYAR platform (taught in Layar, LayarOverview, Scarfe and OpenGL), to use the adaptive Learning management system (taught in Flinn), so as to automatically generate more engaging communications that embody characteristics lacking in existing systems such as self-awareness, imagination, intro-spection, continuing streams of attention and reflection (Flinn, [0003]). 

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Layar in view of LayarOverview, Scarfe further in view of Burgin et al (US20140220540).

Regarding Claim 5. The combination of Layar, LayarOverview and Scarfe fails to explicitly teach, however, Burgin teaches The system as claimed in claim 1, comprising
a learning process evaluator means configured to support requirements of autodidacticism by reinforcing learning through access to past learning decisions as personal progress reports or video interactives and fulfilling requirements of utilizing discovery or exploration in both directed and undirected fashions (Burgin, abstract, the invention describes a services-oriented system for knowledge assessment and learning performs a method of receiving a plurality of two-dimensional answers to a plurality of first multiple-choice questions, determining, after a period of time, which of the answered multiple choice questions remain unfinished and which are completed, separating the unfinished questions from the completed questions, determining which of the unfinished and completed questions to include in a mastery eligible list of questions, assigning a weight to each of the mastery-eligible questions based on the current learning state of the learner, a target learning score of the learner, and a calculated dopamine level of the learner.
[0032] FIG. 2 shows one embodiment of a computer network architecture 200 that may be used to effect the network-based distribution of the knowledge assessment and learning functions in accordance with aspects of the present invention. CB learning content is delivered to the learners of each registered organization or individually hrough a plurality of devices 202a-202n, such as computers, tablets, smart phones, or other devices as known in the art that are remotely located for convenient access by the learners, administrators and other roles.  Each access device preferably employs sufficient processing power to deliver a mix of audio, video, graphics, virtual reality, documents, and data.
[0085] In another embodiment of the system, Learning Objects are categorized by set (as part of a curriculum, the most common form would be a Chapter) and a learner is presented with a dynamically generated module based on the instructor- or learner-indicated level of desired difficulty or time that the assignment should consist of.  FIG. 12-C shows an example of the learning chapters.
Therefore, the learning objects are implemented based on a predefined course requirement (autodidacticism).
[0109] Learning and/or assessment modules can be administered to separate learners at different geographical locations and at different time periods. In one embodiment of the system, relevant components of the learning objects associated
with the learning and/or assessment modules are presented in real-time, and in accordance with the algorithm, between the server and a learner's device, and progress is communicated to the learner as he/she proceeds through the module.
[0110] The system captures numerous time measurements associated with learning or assessment. The system uses the ratio of the time spent answering a question and the time spent reading the explanation as an indicator of "churn"-that the user is simply trying to get through the material as fast as possible without attempting to actually learn the material.

[0121] FIGS. 7A-7C illustrate a high-level overview of the adaptive learning framework structure embodied in aspects of the present invention. The overall methods and systems in accordance with the aspects disclosed herein adapt in real time by providing assessment and learning programs to each learner as a function of the learner's prior responses. In accordance with other aspects of the present invention, the content of the learning and assessment system is delivered to every learner in a personalized manner depending upon how each learner answers the particular questions. Specifically, those responses will vary depending on the knowledge, skill and
confidence manifest by each learner, and the system and its underlying algorithms will adaptively feed future assessment questions and associated remediation depending on the knowledge quality provided by the learner for each question.
Therefore, the assessment module provides questions based on previous answers, this is considered as directed fashion.
[0123] In one embodiment, when an individual retakes the formative assessment in a learning module, the questions are randomized, such that individuals do not see the same questions in the same order from the previous assessment.
Therefore, the assessment module provides randomized questions since it is a re-take assessment. This is considered as undirected fashion.).


Regarding Claim 7. The combination of Layar, LayarOverview, Scarfe and Burgin further teaches The system as claimed in claim 1, comprising:
a learning phase evaluator means configured to provide students or trainees with evaluations on their progress at any point of a learning cycle as generated by sub components of a question and answers module (Burgin, [0044] In learning modules, the foregoing methods and tools are implemented by the a method or "learning cycle".
[0045] 1. The learner is asked to complete a declarative motivational and expertise assessment. This begins with a set of questions around the dates by which the knowledge must be mastered, the amount of time the learner is willing to dedicated to studying, the goals of the modules (long-term knowledge transfer or transactional 
[0051] 6. Iteration-The process can be repeated as many times as required by the individual learner in order to demonstrate an appropriate understanding of, and confidence in, the subject matter. During each iteration, the number of questions presented to the learner can be represented by a subset of all questions in a module; this is configurable by the author of the module. In addition, the questions, and the answers to each question, are presented in random order during each iteration through the use of a random number generator invoked within the software code that makes up the system.
[0052], In some embodiments of the system, the iteration size will vary based on calculation of the learner's working memory, which will be derived from their success patterns in immediately previous and historical iterations. See FIG. 8F.), wherein said learning phase evaluator means configured to generate micro certification for said students or trainees based on their learning cycle, which is symbolised by digital trophies and awards that can be visible to other students or trainees (Burgin, [0361] Learner's Goals: The learner is adapted to provide several functions including one or more of the following: [0374] m. Download and print certificates for assignments that have been completed.
[0426] The confidence-based assessment can be used as a confidence-based certification instrument, both as a pre-test practice assessment, and as a learning instrument. Since the CBA method is more precise then current one-dimensional certification awards.
Therefore, based on learner’s working memory, a smaller learning iteration cycle is possible. And a corresponding certification based on the smaller learning cycle could be awarded if the result is satisfactory.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Layar in view of LayarOverview, Scarfe further in view of Saraswat et al (US20160321585).

Regarding Claim 6. The combination of Layar, LayarOverview and Scarfe fails to explicitly teach, however, Saraswat teaches The system as claimed in claim 1, comprising:
a natural language processing and hybrid recommender means configured to assist an educator to automatically generate classification metadata for complex text material across a complete set of course resources associated with said 3D educational objects, wherein said natural language processing and hybrid recommender module is configured to identify metadata and associated subjects and topics of interest, which is extracted from said text material to add as primary or peripheral learnings to enhance specific learning experiences of students or trainees; and
a visual object processing and classification module that assists said educator to automatically generate the classification metadata for complex video footage for said complete set of course resources(Saraswat, abstract, the invention contextual recommendation of learning content based on various parameters and using probabilistic framework. The recommendation system is a function of learner's profile, job context and learner's role wherein utility values are computed and combined for each of the learning content and compared to enable the system to recommend the most relevant learning content to the learner. The system further utilizes Bayesian reasoning model for otherwise inaccurately specified parameters to impart robustness and flexibility to the system.
[0058] The learner may use learning contents from many different sources, such as technical blogs, tutorials, c-books, digital libraries, video lectures, web-based and so on. In order to integrate the variety of resources, the recommendation system 100 needs to use some common metadata. The virtual library of contents can be built through a collaborative effort of subject experts and reference librarians and the metadata for the learning contents can be created either manually or in an automated way.
[0087] The node "LO-T: Similarity" in the Bayesian network 1 (FIG. 4(a)) is a binary node representing the similarity between the topics in a learning object and that in the requirements of a task. A learning object with sufficient similarity with a task is contextually more relevant than others. The similarity between the set of topics required in a task (T: Topic, Prof) and the topics available in an LO (LO: Topics) is computed using Jaccard Coefficient in one embodiment. Other methods may also be employed like natural language processing or speech processing of the contents, etc.
Therefore, natural language processing and speech processing are used in identify learning topics/contents.).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Layar in view of LayarOverview, Scarfe further in view of Spagnola (US20150199909).

Regarding Claim 8. The combination of Layar, LayarOverview and Scarfe fails to explicitly teach, however, Spagnola teaches The system as claimed in claim 1, comprising:
a learning monitoring and habit assessment means configured to generate said augmented reality or said virtual reality exploration or navigation maps that can be extrapolated to quantify relevant variables attached to measure the degree to which knowledge or skills have been transferred through said 3D objects, (Spagnola, abstract, the invention describes a method/apparatus/system for generation 
[0057] In one embodiment, for example, substantive analysis of the content of the learning object can be performed to determine the subject independent skill level of the learning object. In one embodiment, for example, this analysis can comprise lexile analysis, and in some embodiments, this analysis can comprise quantile analysis. In some embodiments, the determination of the subject independent skill level of the learning object can include storing a value associated with the learning object and
indicative of the subject independent skill value of the learning object in one of the databases 104 such as, for example, the object database 104-A.
[0058] After the skill level has been determined or, returning to decision state 506 if it is determined that the learning object is associated with the subject independent skill level, the process 500 proceeds to block 510 wherein a second learning object is identified. In some embodiments, the second learning object comprises one of the learning objects stored within one of the databases 104 such as the object database 104-A, and the second learning object can be associated with metadata including a value indicative of the subject independent skill level of the second learning object.).


The combination of Layar, LayarOverview, Scarfe and Spagnola fails to explicitly teach, however, Burgin teaches wherein said degree comprises a report for tracking a progress of said students or trainees and overall success of a course (Burgin, abstract, the invention describes a services-oriented system for knowledge assessment and learning performs a method of receiving a plurality of two-dimensional answers to a plurality of first multiple-choice questions, determining, after a period of time, which of the answered multiple choice questions remain unfinished and which are completed, separating the unfinished questions from the completed questions, determining which of the unfinished and completed questions to include in a mastery eligible list of questions, assigning a weight to each of the mastery-eligible questions based on the current learning state of the learner, a target learning score of the learner, and a calculated dopamine level of the learner.
Learning and/or assessment modules can be administered to separate learners at different geographical locations and at different time periods. In one embodiment of the system, relevant components of the learning objects associated
with the learning and/or assessment modules are presented in real-time, and in accordance with the algorithm, between the server and a learner's device, and progress is communicated to the learner as he/she proceeds through the module.
[0242] The ability to enroll a learner in a curriculum, and allow the learner to engage in an assessment and/or learning as found in the curriculum. In addition to the feedback provided directly to the learner in the Learning application (as described above), reports associated with learning and/or assessment may also be accessed in the RDA by particular roles (e.g., analyst, instructor, administrator).
[0244] FIGS. 14-17 illustrate various representative reports that can be utilized to convey progress in a particular assignment or group of assignments. FIG. 14 shows the progress of a group of students that have been assigned a particular module prior to all students having completed the assignment.).
Layar, LayarOverview, Scarfe, Spagnola and Burgin are analogous art because they all describing an educational/learning management system. The combination of Layar, LayarOverview, Scarfe and Spagnola further teaches “LAYAR” AR platform which can take inputs and output interactive 3D educational objects for users. And each educational object has attached value indicating the required skill level to pass. Burgin further teaches assessment module which provides progress report for each learner/user. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR LAYAR .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/Primary Examiner, Art Unit 2611